Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 15-BG-894                             4/21/16

                     IN RE H. FRANKLIN GREEN, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 475343)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                              (BDN-102-11, et al.)

(Submitted April 5, 2016                                  Decided April 21, 2016)

      H. Franklin Green filed a brief, pro se. William R. Martin entered an
appearance after the brief was filed.

      Wallace E. Shipp, Jr., Disciplinary Counsel, Jennifer P. Lyman, Senior
Assistant Disciplinary Counsel, and Hamilton P. Fox, III, Assistant Disciplinary
Counsel, for the Office of Disciplinary Counsel.

      Before GLICKMAN, FISHER, and EASTERLY, Associate Judges.

      PER CURIAM: Respondent H. Franklin Green challenges the Report and

Recommendation of the Board on Professional Responsibility1 in which the Board,

      1
         Although entitled “Respondent’s Reply Brief to BPR’s RPT,” Mr. Green’s
sole brief to this court mentions the Board’s report only on the second page of his
55-page pleading; for the most part Mr. Green’s brief seems to repeat the
arguments he made before the Ad Hoc Hearing Committee.
                                          2

consistent with the Report and Recommendation of the Ad Hoc Hearing

Committee, determined that Mr. Green had violated D.C. R. Prof. Conduct 1.15 (a)

(intentional or reckless misappropriation and commingling of funds); 1.15 (c)

(failure to deliver funds); 8.4 (b) (commission of a criminal act reflecting adversely

on honesty, trustworthiness or fitness); 8.4 (c) (dishonesty, fraud, deceit or

misrepresentation); and 8.4 (d) (serious interference with the administration of

justice).   The Board recommended disbarment as a sanction for Mr. Green’s

misconduct. We conclude that Mr. Green has forfeited his substantive exceptions

to the Board’s assessment of his misconduct and that his procedural attack on his

disciplinary proceeding has no merit. Accordingly, we have no reason to question

the Board’s determination that Mr. Green committed multiple serious rule

violations, and we agree with the Board that disbarment is the appropriate sanction.



       Mr. Green argues to this court that he violated no Rules of Professional

Conduct. But he failed to avail himself of the opportunity to make these arguments

to the Board in the first instance.      Indeed, even though the Board granted

Mr. Green’s motion for additional time to file exceptions to the Ad Hoc Hearing

Committee’s Report and Recommendation,2 he ultimately failed to present any


       2
         In this motion, beyond the timeliness argument discussed below,
Mr. Green stated only that he rejected the Ad Hoc Hearing Committee’s Report
                                                              (continued…)
                                         3

arguments to the Board to persuade it that he had done no wrong. “We have

consistently held that an attorney who fails to present a point to the

Board waives that point and cannot be heard to raise it for the first time here.” In

re Holdmann, 834 A.2d 887, 889 (D.C. 2003) (quoting In re Abrams, 689 A.2d 6,

9 (D.C. 1997) (en banc)). Mr. Green’s apparent acceptance before the Board of the

determination that he had committed multiple rule violations precludes him from

challenging, in this court, the Board’s assessment of his misconduct.3



      Mr. Green did make one procedural challenge before the Board to his

disciplinary proceedings.    In his motion to the Board for extra time to file

exceptions, Mr. Green argued that his disciplinary case should be dismissed

because the Ad Hoc Hearing Committee issued its report well outside of the 120-

day timeframe envisioned by D.C. Bar R. XI, § 9 (a) (“Within 120 days after the

(…continued)
and Recommendation “in its totality” and vaguely asserted that the Report was
“materially flawed and heavily biased in favor of OBC.”
      3
         Even were we to recognize a safety valve allowing a respondent who fails
to make any arguments before the Board to challenge an obvious miscarriage of
justice by the Board, cf. In re Goffer, 121 A.3d 1252, 1252 (D.C. 2015)
(considering whether an “obvious miscarriage of justice would result from the
imposition of identical discipline” after respondent had been disbarred in Alabama
(quoting In re Spann, 711 A.2d 1262, 1265 (D.C. 1998))), such an exception would
not justify review of Mr. Green’s forfeited arguments. We discern no obvious
miscarriage of justice here and, as noted above, Mr. Green barely engages with the
Board’s decision.
                                          4

conclusion of its hearing, the Hearing Committee shall in every case submit to the

Board a report . . . .”). The Board addressed and correctly rejected this argument.

As we explained in In re Morrell, 684 A.2d 361 (D.C. 1996), the timetable in R.

XI, § 9 (a) is “directory,” not “mandatory,” id. at 370; see also In re Barber, 128
A.3d 637, 642 (D.C. 2015) (per curiam) (applying Morrell to the 120-day

timeframe in the current version of R. XI, § 9 (a)), and mere delay without a

showing of substantial prejudice poses no impediment to disciplinary action, see In

re Fay, 111 A.3d 1025, 1032 (D.C. 2015) (per curiam). Mr. Green never identified

any prejudice in his motion to the Board (nor has he done so in his brief to this

court). Thus the Board properly denied Mr. Green’s motion to dismiss.



      “In the final analysis, the responsibility to discipline lawyers is the court’s.

The buck stops here.” In re Holdmann, 834 A.2d at 889 (quoting In re Shillaire,

549 A.2d 336, 342 (D.C. 1988)). In light of the seriousness of Mr. Green’s

misconduct, we see no reason to diverge from the Board’s recommendation that

Mr. Green be disbarred and that, as a condition of reinstatement, he be ordered to

make restitution to Hans Michel, Claude Lane, William McCrorey, and William

West, in the amounts specified in the Board’s Report. See D.C. Bar R. XI, § 9

(h)(1) (directing that this court “adopt the recommended disposition of the Board

unless to do so would foster a tendency toward inconsistent dispositions for
                                         5

comparable conduct or would otherwise be unwarranted”); see In re Hewett, 11
A.3d 279, 284-85 (D.C. 2011) (recognizing that disbarment is the presumptive

sanction for R. 1.15 (a) violations absent extraordinary circumstances (citing In re

Addams, 579 A.2d 190, 191 (D.C. 1990) (en banc))).



      For the reasons set forth above, H. Franklin Green is disbarred from the

practice of law in the District of Columbia. His reinstatement is conditioned on

restitution to Hans Michel, Claude Lane, William McCrorey, and William West.

For purposes of reinstatement, the period of disbarment shall run from the date on

which Mr. Green files an affidavit in accordance with D.C. Bar R. XI, § 14 (g).


                                                   So ordered.